      Case 4:18-cv-03196 Document 59 Filed on 04/19/21 in TXSD Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

BROOKE PEARCE, as next of friend of         §
U.V., a minor, and JUSTINA GARCIA,          §
                                            §
                             Plaintiffs,    §
                                            §
                                            §
v.                                          §      Civil Action No. 4:18-cv-3196
                                            §
                                            §
FBI AGENT DOE, in his individual            §
capacity,                                   §
NICHOLAS CHASE CUNNINGHAM;                  §
SOPHIA PEREZ HEATH;                         §
JIMMY TONY SANCHEZ;                         §
DELIA GUALDINA VELASQUEZ; and               §
THE UNITED STATES,                          §
                                            §
                             Defendants.    §



      AGREED MOTION FOR ENTRY OF AN AGREED PRIVACY ACT ORDER

       Defendant United States of America files this Agreed Motion for Entry of an Agreed

Privacy Act Order, pursuant to Federal Rule of Civil Procedure 26(c) and 5 U.S.C. § 552a(b)(11).

       In the Court’s April 2, 2021, Order denying the United States’ motion for an opposed

protective order, the Court gave the United States leave to seek specific protection for matters

commonly protected by the Privacy Act. See Dkt. No. 58. The United States is seeking such

protection.

       The attached proposed Agreed Privacy Act Order authorizes the United States produce,

provide, and release, in connection with this litigation, information and documents that would
      Case 4:18-cv-03196 Document 59 Filed on 04/19/21 in TXSD Page 2 of 3




otherwise be protected from disclosure under the Privacy Act. See 5 U.S.C. § 552a(b)(11). 1 This

will cover all discovery not covered by the agreed protective order applicable only to FBI Agent

Doe (see Dkt. No. 27), which would remain unchanged.

        Counsel for Plaintiffs agree with this motion and the attached proposed Agreed Privacy

Act Order.

                                                             Respectfully Submitted,

                                                             JENNIFER B. LOWERY
                                                             Acting United States Attorney


                                                     By:      s/ Chad W. Cowan
                                                             CHAD W. COWAN
                                                             Assistant United States Attorney
                                                             Southern District of Texas
                                                             1000 Louisiana Street, Suite 2300
                                                             Houston, Texas 77002
                                                             PH: (713) 567-9569, FX: (713) 718-3303
                                                             Alabama Bar No. ASB-5272-C54C
                                                             Texas Bar No. 24082540
                                                             Southern District No. 938890

                                                             ATTORNEY FOR DEFENDANT
                                                             UNITED STATES OF AMERICA




1
 This section of the Privacy Act authorizes the United States to provide information covered by the Act when
ordered by a Court in a lawsuit such as this one.
      Case 4:18-cv-03196 Document 59 Filed on 04/19/21 in TXSD Page 3 of 3




                                CERTIFICATE OF SERVICE

        I, Chad W. Cowan, do hereby certify that a true and correct copy of this motion and

proposed order was forwarded via electronic filing on this 19th day of April, 2021, to counsel for

Plaintiffs.



                                             / s/ Chad W. Cowan
                                             CHAD W. COWAN
                                             Assistant United States Attorney
